Motion Granted; Appeal Dismissed and Memorandum Opinion filed August 30,
2012.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-12-00771-CV

                MORRELL MASONRY SUPPLY, INC., Appellant

                                          V.

                        SHEPHERD LOFT II, L.P., Appellee


                 On Appeal from County Civil Court at Law No. 2
                              Harris County, Texas
                         Trial Court Cause No. 922968


                  MEMORANDUM                          OPINION


      This is an appeal from a judgment signed June 30, 2011. On August 2, 2012,
appellant filed a motion to dismiss the appeal because it is moot. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Chief Justice Hedges and Justices Brown and Busby.